Citation Nr: 1118430	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-28 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for service-connected status post radical prostatectomy with erectile dysfunction, prior to September 26, 2007.

2.  Entitlement to a rating higher than 40 percent for service-connected status post radical prostatectomy with erectile dysfunction, from September 26, 2007.

3.  Entitlement to service connection for severe headaches, to include as due to exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.

5.  Entitlement to service connection for chronic upper respiratory infections/sleep apnea, to include as due to exposure to herbicides.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June 2005 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania and Seattle, Washington.  The Veteran now resides in Ohio, so the matter is now handled by the RO in Cleveland, Ohio.   

In a January 2010 rating decision, the RO granted an increased evaluation of 40 percent for status post radical prostatectomy with erectile dysfunction, effective September 26, 2007.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 40 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to a rating higher than 10 percent for service-connected mood disorder, entitlement to service connection for a sleep disorder secondary to service-connected status post radical prostatectomy with erectile dysfunction and entitlement to service connection for fissures secondary to status post radical prostatectomy with erectile dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an initial rating higher than 20 percent, prior to September 26, 2007, and entitlement to a rating higher than 40 percent, from September 26, 2007, for service-connected status post radical prostatectomy with erectile dysfunction. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Board finds the duty to assist has not been met.  

During the March 2011 BVA Hearing, the Veteran testified that he has had treatment at a private facility, South Pointe Hospital.  See March 2011 BVA Hearing Transcript.  These records are not associated with the claims file.  The Board finds a remand is necessary to obtain the, records as they may have evidence indicating the severity of the Veteran's disability. 

Additionally, the most recent VA examination afforded to the Veteran for his prostate disability was in September 2007, more than three years ago.  The Board finds that a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Finally, in May 2003, the RO denied the Veteran's claims for service connection for severe headaches, to include as due to exposure to herbicides, peripheral neuropathy, to include as due to exposure to herbicides and chronic upper respiratory infections/sleep apnea, to include as due to exposure to herbicides.
In February 2004, the RO received notification from the Veteran indicating his disagreement with the decision.  A statement of the case (SOC) must be issued on these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.

Accordingly, the case is REMANDED for the following actions:


1.  Obtain and associate with the claims file all treatment records from South Pointe Hospital, as well as any updated VA outpatient records.

2.  Afford the Veteran a VA examination to determine the severity of his service-connected status post radical prostatectomy with erectile dysfunction.  

The examiner should identify and completely describe all current symptomatology, to include urinary and bowel incontinence residuals.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms of the Schedule of Ratings -Digestive System, 38 C.F.R. § 4.114 and Schedule of Ratings - Genitourinary System Dysfunctions, 38 C.F.R. § 4.115b.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be made available to the examiner.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.

4.  The RO should issue an SOC with respect to the issues of entitlement to service connection for severe headaches, to include as due to exposure to herbicides, peripheral neuropathy, to include as due to exposure to herbicides and chronic upper respiratory infections/sleep apnea, to include as due to exposure to herbicides.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of those issues.  The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

5.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



